
	
		I
		112th CONGRESS
		1st Session
		H. R. 1134
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Hunter (for
			 himself, Mr. Bilbray,
			 Mr. Westmoreland,
			 Ms. Foxx, Mr. Graves of Missouri,
			 Mrs. Bachmann,
			 Mrs. Miller of Michigan,
			 Mr. Sam Johnson of Texas,
			 Mr. Kingston,
			 Mr. Carter,
			 Mr. Rohrabacher,
			 Mr. Burton of Indiana,
			 Mr. Posey,
			 Mrs. Myrick,
			 Mr. Campbell,
			 Mr. Barton of Texas,
			 Mr. Coffman of Colorado,
			 Mr. Jones,
			 Mr. Akin, and
			 Mr. King of Iowa) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend section 241(i) of the Immigration and
		  Nationality Act to deny assistance under such section to a State or political
		  subdivision of a State that prohibits its officials from taking certain actions
		  with respect to immigration.
	
	
		1.Short titleThis Act may be cited as the
			 Enforce the Law for Sanctuary Cities
			 Act.
		2.Eligibility
			 requirements for State Criminal Alien Assistance Program (SCAAP)
			 fundingSection 241(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended by adding at the
			 end the following:
			
				(7)A State (or a
				political subdivision of a State) shall not be eligible to enter into a
				contractual arrangement under paragraph (1) if the State (or political
				subdivision)—
					(A)has in effect any
				law, policy, or procedure in contravention of subsection (a) or (b) of section
				642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
				(8 U.S.C. 1373); or
					(B)prohibits State or
				local law enforcement officials from gathering information regarding the
				citizenship or immigration status, lawful or unlawful, of any
				individual.
					.
		
